DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments filed on 03/14/2022  with respect to claims 1-20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Allowable Subject Matter
3.	Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 13 prior art Lee et al. [US 20130083753 A1 ] discloses in para [0139] Additionally, legacy devices such as R8 LTE handsets may follow the approach that they wake up each TTI (e.g. subframe, may decode the PDCCH, and may then go back idle if there may be no received DL assignment for PDSCH in that subframe. In such an embodiment, the activity of legacy R8 handsets may be regulated by a DRX protocol sitting on top of this approach, which may kick-in to reduce decoding activity as a function of timers and the number of received DL messages.
And prior art Marinier et al. [US 20130039284 A1] discloses in para [0131] set of symbols corresponding to one or more E-PDCCH(s) to be mapped to REs of the E-PDCCH region may be grouped into different subsets. For example, a subset of the REs used for E-PDCCH transmission may be defined based on a resource element group  (REG) or enhanced resource element group  (E-REG). An E-REG corresponding to a subset of REs within one resource block and/or pair of resource blocks. 

However, prior arts of records Lee and Marinier does not teach   
selecting, from a plurality of bandwidth regions, the at least one bandwidth region to be scheduled for the terminal device; selecting, by the network device, the granularity of the frequency domain resource unit based on a resource element groups (REG) bundling size used when resource mapping is performed on the control channel;
Therefore, the claims 2 and 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al.(US Pub:  20130039284 A1) hereinafter Marinier, in view of Shimezawa et al. (US Pub: 20150304993 A1) hereinafter Shimezawa  and further in view of Lee et al. (US Pub: 20180227922)hereinafter Lee, provisional publication 62/457,097 filed Feb 9th, 2017  

As to claim 1   Marinier teaches a resource mapping method, wherein the method comprises: generating, by a network device, control information, (Marinier [0059][0061] Fig. 2, network transmit control channel information using a new, enhanced control channel i.e., enhanced physical downlink control channel E-PDCCH,)
wherein the network device communicates with a terminal device using a transmission resource, wherein the transmission resource is divided into a control region assigned to control channels and a data region assigned to data channels, ([0070] [0071] Fig. 4, eNB communicates with Terminal using e-pdcch bandwidth assignment, divide into data region and control region)
and wherein the control information comprises a first information field and a second information field, ([0114]  E-PDCCH defined  by starting  OFDM symbol and ending OFDM symbol)
 wherein the first information field is used to indicate at least one bandwidth region in which at least one frequency domain resource unit is located,  ([0114][0121] e-pdcch includes starting OFDM symbol in frequency domain, a first PRB located in the upper half of the system bandwidth)
wherein the at least one frequency domain resource unit is to be used by the network device and the terminal device to transmit a data channel, ([0070] [0071] eNB transmits e-pdcch in a RB assignment in frequency domain, e-pdcch is in pdsch region of subframe)
wherein the at least one frequency domain resource unit is in the control region of the transmission resource, ([0071] E-PDCCH occupy a set of resource elements defined by a RB Assignment in frequency domain (which may be in terms/units of REs, subcarriers, frequency, resource blocks (RBs), physical resource blocks (PRBs), virtual resource blocks (VRBs), etc.), 
sending, by the network device, the control information to the terminal device; (Marinier [0059] network transmit control channel information using a new, enhanced control channel i.e., enhanced physical downlink control channel E-PDCCH)
 and communicating, by the network device with the terminal device, the data channel in the at least one frequency domain resource unit in the control region of the transmission resource based on the control information, (Marinier [0071] Fig. 4, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain (which may be in terms/units of REs, subcarriers, frequency, resource blocks (RBs), physical resource blocks (PRBs), virtual resource blocks (VRBs), etc.), which may be valid for a specified amount of OFDM symbols in the time domain; for example, the frequency division multiplexing (FDM) includes an E-PDCCH region that is present for each of the OFDM symbols in the PDSCH/data, region of the subframe)
wherein the at least one frequency domain resource unit is determined based on the granularity of the resource unit used when the network device and the terminal device transmit the control channel in the control region of the transmission resource, (Marinier [0236] Fig. 2, Fig. 3, Fig. 4,  the PDSCH may be determined to exist in the N physical or virtual resource blocks immediately adjacent in frequency and/or in time (higher, lower or both) to the physical or virtual resource blocks used for the associated E-PDCCH, whether the PDSCH exists in these adjacent resource blocks may be indicated in the downlink control information i.e., DCI from the network  to the terminal,  carried by the associated E-PDCCH, associated PDCCH, and/or the supporting PDCCH for the associated E-PDCCH,  PDSCH exists in these adjacent resource blocks may be indicated by higher layer signaling)
Marinier does not teach and wherein an operating bandwidth of the terminal device comprises a plurality of bandwidth regions, and the at least one bandwidth region is one or more of the plurality of bandwidth regions, wherein the second information field is used to indicate at least one resource mapping mode in a first resource mapping mode set, wherein the at least one resource mapping mode indicates, a granularity of the at least one frequency domain resource unit, wherein the granularity of the at least one frequency domain resource unit is a granularity of a resource unit used when the network device and the terminal device transmit a control channel in the control region of the transmission resource, and a location of the at least one frequency domain resource unit in the at least one bandwidth region; and the data channel First Named Inventor Lixia XueAttorney Docket No.: 43968- Application No. : 16/601,2080961001 / 85411415US05 reuses an idle frequency domain resource in the control region of the transmission resource for data transmission.
Shimezawa  teaches and wherein an operating bandwidth of the terminal device comprises a plurality of bandwidth regions, and the at least one bandwidth region is one or more of the plurality of bandwidth regions, (Shimezawa [0070] Fig. 3, second control channel region RB1, RB2, RB3 and RB4, and data channel regions are spaced)
wherein the second information field is used to indicate at least one resource mapping mode in a first resource mapping mode set, wherein the at least one resource mapping mode indicates: (Shimezawa [0096] one of the mapping methods (i.e., localized and distributed mapping) of E-REG constituting the RB pair and E-REG constituting E-CCE is localized mapping (localized mapping rule),  the localized mapping rule, each E-CCE is locally  mapped to one RB pair or to a plurality of RB pairs that are consecutively disposed in the frequency direction, all E-REG constituting the E-CCE can be mapped to E-REG in one RB pair)
a granularity of the at least one frequency domain resource unit, wherein the granularity of the at least one frequency domain resource unit is a granularity of a resource unit used when the network device and the terminal device transmit a control channel in the control region of the transmission resource, ([0070] Fig. 3, a PRB 3, a PRB 4, a PRB 9, and a PRB 11 are second control  channel regions in frequency region within system bandwidth; a subframe is transmitted by the base station 100 to the terminal; the subframe, first zero or more OFDM symbols are the first control channel region.)
and a location of the at least one frequency domain resource unit in the at least one bandwidth region; ([0070] RB pairs RB1 and RB2 are located in second control channel region  in frequency domain of the system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Shimezawa with the teaching of Marinier  because Shimezawa teaches receiving control  information about second control channel would allow to determine umber of E-REGs constituting one E-CCE. (Shimezawa [0097])
The combination of Marinier and Shimezawa does not teach and the data channel First Named Inventor Lixia XueAttorney Docket No.: 43968- Application No. : 16/601,2080961001 / 85411415US05 reuses an idle frequency domain resource in the control region of the transmission resource for data transmission.
Lee teaches and the data channel First Named Inventor Lixia XueAttorney Docket No.: 43968- Application No. : 16/601,2080961001 / 85411415US05 reuses an idle frequency domain resource in the control region of the transmission resource for data transmission. (Lee [0032] [0082][0085] Fig. 12, scheduling entity inform the UE the time and frequency  information of some control resources 1208 that can be reused for the DL data portion 1204; in frequency domain, the scheduling entity may indicate the starting and ending frequencies or reused  CCE(s) corresponding to available i.e., idle, reusable control resources)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lee with the teaching of Marinier and Shimezawa because Lee teaches that unused control resources would be reused or reallocated to carry user payload or data in data portion of a slot. (Lee [0082]




As to claim 3    the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein: each resource mapping mode in the at least one first resource mapping mode corresponds to an identifier, (Marinier [0134] a one-dimensional or two-dimensional indexing scheme may be utilized for defining the position of an E-REG within a E-PDCCH region and/or a subframe;  and  an E-REG may be identified with two indices (k,l) representing the frequency-domain (k) and time-domain (l) location in the resource grid and/or E-PDCCH region)
and that the second information field is used to indicate the resource mapping mode comprises: the second information field comprises an identifier corresponding to the resource mapping mode (Marinier [0144] the symbols of a first subset of E-CCEs (e.g., indexed from 1 to K) may be grouped and mapped using a consecutive E-REG mapping techniques, while the symbols of a second group or subset of E-CCEs (e.g., indexed from K+1 to MCCE where MCCE is total number of CCEs) may be grouped and mapped using a non-consecutive E-REG mapping techniques) 

As to claim 4 the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein, the method further comprises (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity)
sending, by the network device, indication information to the terminal device, wherein the indication information is used to indicate the first resource mapping mode set from a plurality of candidate resource mapping mode sets. (Marinier [0115][0120] a resource block allocation may be defined in terms of a type of resource allocation (e.g., localized or distributed);  the type of resource allocation, a resource block allocation may be defined by a set of bits indicating a set of physical or virtual resource blocks; using a bitmap to define the E-PDCCH region may allow for fully flexible resource allocation for the E-PDCCH, a bitmap may indicate RB(s) or RB-pair(s) (and/or PRB/PRB pairs and/or VRB/VRB pairs) used for E-PDCCH transmission)

to claim 5 the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein the plurality of candidate resource mapping mode sets comprise the first resource mapping mode set and a second resource mapping mode set, (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity)
and resource mapping modes in the first resource mapping mode set are not all the same as resource mapping modes in the second resource mapping mode set. (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling and in frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
As to claim 6 the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein the indication information is carried in higher layer signaling. (Marinier [0122][0126]  the bitmap indicating  E-PDCCH may be indicated to a WTRU via the legacy PDCCH, a supporting PDCCH, RRC signaling, and/or broadcasting channel)

As to claim 7. the combination of Marinier, Lee and Shimezawa specifically Marinier teaches  wherein the control information further comprises a third information field, and the indication information is carried in the third information field.(Marinier [0196] an example E-PDCCH parameter may be the identity of the subset of resource elements of the E-PDCCH candidate. A WTRU may determine other transmission characteristics associated by the E-PDCCH candidate based on the identity/location of these resource elements, since the subset of resource elements including an E-PDCCH candidate may be defined and/or characterized by a number of parameters or qualities (e.g., aggregation level, number of E-CCEs, whether the E-CCEs are consecutive or distributed etc.), these qualities may also be considered E-PDCCH parameters)

As to claim 9   the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein the scheduling unit of the frequency domain resource used (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling; and frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
when the terminal device and the network device transmit the data channel is in a control region of a transmission resource, (Marinier [0060] [0071] Fig. 2, Fig. 4, an eNB may transmit one or more E-PDCCHs to one or more WTRUs, in a subset a subframes,  the E-PDCCH may be included in the PDSCH region of a subframe, for example, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain)
wherein the transmission resource is divided into the control region and a data region in time domain, and the control region and the data region comprise distinct time domain symbols (Marinier [0069] [0071] Fig. 4, transmission resources/Fig. 4, e-pdcch region and pdsch/data region; the E-PDCCH region may span the time between NStart and NEnd in the time domain, similarly PDSCH region span in time between NStart and NEnd in the time domain/Fig. 4)
As to claim 10 the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein the method further comprises: configuring, by the network device, a size of the at least one bandwidth region for the terminal device by using the higher layer signaling; or obtaining, by the network device, a predefined size of the at least one bandwidth region. (Marinier [0122] table 2, number of resource blocks include in a resource block group may vary and may depend on the system bandwidth, a bitmap may be used to indicate which RBG(s) are used for E-PDCCH,  number of bits for bitmap may be (NRB(DL)/P) bits, where P may be the size of a RBG;  bitmap indicating E-PDCCH may be indicated to a WTRU via the legacy PDCCH, a supporting PDCCH, RRC signaling/higher layer)

Claim  8   is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, Lee, Shimezawa   and further in view of Papasakellariou et al. (US Pub: 20160226649) hereinafter Papas 
As to claim 8 the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located; and each bit in the bitmap corresponds to one bandwidth region (Marinier [0121] the RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain. For example, a first PRB may be located in the upper half of the system bandwidth and a second PRB may be located in the lower half of the system bandwidth (e.g., the opposite ends of the system bandwidth), a bitmap may be used to indicate the first PRB, and the WTRU may derive a bitmap associated with the second PRB using a fixed offset)
Marinier does not explicitly teach wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located
Papas teaches wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located (Papas [0135] a LC-UE-specific higher-layer signaling in a form of an RRC (ASN.1) parameter is introduced and is referred to as SetS-SubBands, the parameter SetS-SubBands can include, for example, a bitmap of size NSBCSI bits where a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands, such as sub-bands for M-PDCCH transmission)
And each bit in the bitmap corresponds to one bandwidth region (Papas [0135] a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Papas with the teaching of Marinier, Lee  and Papas because Papas teaches that indicating one-valued bits to indicate sub-band indices associated with a set of allocated sub-bands would allow the LC UE to measures set S sub-bands corresponding to sub-bands configured for M-PDCCH transmissions thereby reducing a granularity of a wideband CQI or a sub-band CQI (Papas [0132] [0135])

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, Lee, Shimezawa and further in view of Fukui et al. (US Pub: 20100167772) hereinafter Fukui 

As to claim 11 the combination of Marinier, Lee and Shimezawa specifically Marinier teaches wherein the first resource mapping mode set is a specific resource mapping mode configured by the network device for the terminal device, (Marinier [0112][0115] Fig. 2, Fig. 3, the resource element (RE) mapping operation the transmitter/eNB may map each E-PDCCH symbol y (p)(i) for each antenna port p to a specific RE of the OFDM time/frequency grid for a given subframe and a given component carrier, a set of REs over which the E-PDCCH symbols may potentially be mapped in a subframe, which may be for one or more E-PDCCH transmissions, may be referred to as an E-PDCCH region; the E-PDCCH region may be defined in the frequency domain based on a set of resource blocks used to transport the E-PDCCH, resource block allocation may be defined in terms of a type of resource allocation (e.g., localized or distributed).
The combination of Marinier and Lee does not explicitly teach  and a quantity of bits in the second information field is determined based on a quantity of first resource mapping modes in the first resource mapping mode set.
Fukui teaches and a quantity of bits in the second information field is determined based on a quantity of first resource mapping modes in the first resource mapping mode set. (Fukui [0090] Fig. 12, Fig. 13, terminal can easily specify resource blocks allocated to itself, specifically, first by expanding the bit map with the number of aggregation (when the number of aggregation is 2, "010" is expanded to "001100"), all resource blocks allocated for Localized transmission are determined/first mode, among resource blocks corresponding to bits where "1" is set, bits corresponding to resource blocks overlapping resource blocks for Distributed transmission/second mode, recognizable from N_DPRB are set at "0")
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Fukui with the teaching of Marinier, Lee, Shimezawa because Fukui teaches that determining number of resource block allocated to terminal when Localized transmission and Distributed transmission are mixed in the same sub-frame, a receiving process by the terminal would be simplified with this series of processes. (Fukui [0090])

Claims 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, Shimezawa and Lee 

As to claim 12. Marinier teaches  resource mapping method, wherein the method comprises: receiving, by a terminal device, control information sent by a network device, (Marinier [0059][0061] Fig. 2, network transmit control channel information using a new, enhanced control channel to wtru i.e., enhanced physical downlink control channel E-PDCCH)
wherein the network device communicates with the terminal device using a transmission resource, wherein the transmission resource is divided into a control region assigned to control channels and a data region assigned to data channels, ([0070] [0071] Fig. 4, eNB communicates with Terminal using e-pdcch bandwidth assignment, divide into data region and control region)
and wherein the control information comprises a first information field and a second information field, ([0114]  E-PDCCH defined  by starting  OFDM symbol and ending OFDM symbol)
wherein the first information field is used to indicat([0114][0121] e-pdcch includes starting OFDM symbol in frequency domain, a first PRB located in the upper half of the system bandwidth)
wherein the at least one frequency domain resource unit is to be used by the terminal device and the network device to transmit a data channel, ([0070] [0071] eNB transmits e-pdcch in a RB assignment in frequency domain, e-pdcch is in pdsch region of subframe)
 wherein the at least one frequency domain resource unit is in the control region of the transmission resource, ([0071] E-PDCCH occupy a set of resource elements defined by a RB Assignment in frequency domain (which may be in terms/units of REs, subcarriers, frequency, resource blocks (RBs), physical resource blocks (PRBs), virtual resource blocks (VRBs), etc.), 
determining, by the terminal device, the at least one frequency domain resource unit based on the granularity of the resource unit used when the network device and the terminal device transmit First Named Inventor Lixia XueAttorney Docket No.: 43968- Application No. : 16/601,2080961001 / 85411415US05 Filed: October 14, 2019 Page: 6 of 13 the control channel in the control region of the transmission resource; ([01117][0121] Fig. 4, WTRU may determine the starting and/or ending OFDM symbols of E-PDCCH region, RB and/or PRB pairs allocated for E-PDCCH transmission may be distributed in the frequency domain,  WTRU determine the location of the second PRB within a PRB pair implicitly from the indicated location of the first PRB)
Marinier does not teach and wherein an operating bandwidth of the terminal device comprises a plurality of bandwidth regions, and the at least one bandwidth region is one or more of the plurality of bandwidth regions, wherein the second information field is used to indicate at least one resource mapping mode in a first resource mapping mode set, wherein the at least one resource mapping mode indicates:  a granularity of the at least one frequency domain resource unit, the granularity of the at least one frequency domain resource unit being a granularity of a resource unit used when the network device and the terminal device transmit a control channel in the control region of the transmission resource, and a location of the at least one frequency domain resource unit in the at least one bandwidth region; and transmitting, by the terminal device, the data channel in the at least one frequency domain resource unit in the control region of the transmission resource based on the control information, wherein the data channel reuses an idle frequency domain resource in the control region of the transmission resource for data transmission
Shimezawa  teaches and wherein an operating bandwidth of the terminal device comprises a plurality of bandwidth regions, and the at least one bandwidth region is one or more of the plurality of bandwidth regions, (Shimezawa [0070] Fig. 3, second control channel region RB1, RB2, RB3 and RB4, and data channel regions are spaced)
wherein the second information field is used to indicate at least one resource mapping mode in a first resource mapping mode set, wherein the at least one resource mapping mode indicates: (Shimezawa [0096] one of the mapping methods (i.e., localized and distributed mapping) of E-REG constituting the RB pair and E-REG constituting E-CCE is localized mapping (localized mapping rule),  the localized mapping rule, each E-CCE is locally  mapped to one RB pair or to a plurality of RB pairs that are consecutively disposed in the frequency direction, all E-REG constituting the E-CCE can be mapped to E-REG in one RB pair)
 a granularity of the at least one frequency domain resource unit, the granularity of the at least one frequency domain resource unit being a granularity of a resource unit used when the network device and the terminal device transmit a control channel in the control region of the transmission resource, ([0070] Fig. 3, a PRB 3, a PRB 4, a PRB 9, and a PRB 11 are second control  channel regions in frequency region within system bandwidth; a subframe is transmitted by the base station 100 to the terminal; the subframe, first zero or more OFDM symbols are the first control channel region.)
and a location of the at least one frequency domain resource unit in the at least one bandwidth region; ([0070] RB pairs RB1 and RB2 are located in second control channel region  in frequency domain of the system bandwidth)
and transmitting, by the terminal device, the data channel in the at least one frequency domain resource unit in the control region of the transmission resource based on the control information, ([0035] [0054]Fig. 1, Fig. 2, it is possible to allow the second control channels to be orthogonal-multiplexed with each other, or the second control channel and the physical data channel to be orthogonal-multiplexed (multiplexed without interference) by frequency division multiplexing,  the base station 100 transmits a control channel to which the control information including the allocation information of the uplink data channel for the terminal 200 is mapped)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Shimezawa with the teaching of Marinier  because Shimezawa teaches receiving control  information about second control channel would allow to determine umber of E-REGs constituting one E-CCE. (Shimezawa [0097])
the combination of Marinier and Shimezawa does not teach wherein the data channel reuses an idle frequency domain resource in the control region of the transmission resource for data transmission
Lee teaches wherein the data channel reuses an idle frequency domain resource in the control region of the transmission resource for data transmission(Lee [0032] [0082][0085] Fig. 12, scheduling entity inform the UE the time and frequency  information of some control resources 1208 that can be reused for the DL data portion 1204; in frequency domain, the scheduling entity may indicate the starting and ending frequencies or reused  CCE(s) corresponding to available i.e., idle, reusable control resources)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lee with the teaching of Marinier and Shimezawa because Lee teaches that unused control resources would be reused or reallocated to carry user payload or data in data portion of a slot. (Lee [0082]
.
As to claim 14 the combination of Marinier, Shimezawa  and Lee specifically Mariner teaches    wherein each resource mapping mode in the at least one first resource mapping mode corresponds to an identifier (Marinier [0134] a one-dimensional or two-dimensional indexing scheme may be utilized for defining the position of an E-REG within a E-PDCCH region and/or a subframe;  and  an E-REG may be identified with two indices (k,l) representing the frequency-domain (k) and time-domain (l) location in the resource grid and/or E-PDCCH region)
 and that the second information field is used to indicate the resource mapping mode comprises: the second information field comprises an identifier corresponding to the resource mapping mode. (Marinier [0144] the symbols of a first subset of E-CCEs (e.g., indexed from 1 to K) may be grouped and mapped using a consecutive E-REG mapping techniques, while the symbols of a second group or subset of E-CCEs (e.g., indexed from K+1 to MCCE where MCCE is total number of CCEs) may be grouped and mapped using a non-consecutive E-REG mapping techniques) 
As to claim 15 he combination of Marinier, Shimezawa  and Lee specifically Marinier teaches   wherein before the determining, by the terminal device, a first resource mapping mode set, the method further comprises: (Marinier [0143]  both consecutive subgroup mapping and non-consecutive subgroup mapping may be utilized,  each symbol of the subgroup w.sup.(p)(i) may be mapped onto each RE of E-REG index i+k; and wtru  may determine the mapping  method implicitly based on an E-PDCCH mode of operation,  E-PDCCH mode  of operation may be provided by higher layers or dynamically (e.g., from a supporting PDCCH)). 
receiving, by the terminal device, indication information sent by the network device, wherein the indication information is used to indicate the first resource mapping mode set from a plurality of candidate resource mapping mode sets (Marinier [0115][0120] a resource block allocation may be defined in terms of a type of resource allocation (e.g., localized or distributed);  the type of resource allocation, a resource block allocation may be defined by a set of bits indicating a set of physical or virtual resource blocks; using a bitmap to define the E-PDCCH region may allow for fully flexible resource allocation for the E-PDCCH, a bitmap may indicate RB(s) or RB-pair(s) (and/or PRB/PRB pairs and/or VRB/VRB pairs) used for E-PDCCH transmission)
As to claim 16 he combination of Marinier, Shimezawa  and Lee specifically Marinier teaches  wherein the plurality of candidate resource mapping mode sets comprise the first resource mapping mode set and a second resource mapping mode set, (Marinier [0115][0119] types of E-PDCCH regions may be defined according to whether the corresponding resource allocation in the frequency domain is localized(e.g., frequency-selective) or distributed (e.g., frequency-distributed or frequency-diversity)
 and resource mapping modes in the first resource mapping mode set are not all the same as resource mapping modes in the second resource mapping mode set (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling and in frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
As to claim 17 he combination of Marinier, Shimezawa  and Lee specifically Marinier teaches wherein the indication information is carried in higher layer signaling  (Marinier [0122][0126]  the bitmap indicating  E-PDCCH may be indicated to a WTRU via the legacy PDCCH, a supporting PDCCH, RRC signaling, and/or broadcasting channel)

As to claim 18 he combination of Marinier, Shimezawa  and Lee specifically Marinier teaches, wherein the control information further comprises a third information field, and the indication information is carried in the third information field . (Marinier [0196] an example E-PDCCH parameter may be the identity of the subset of resource elements of the E-PDCCH candidate. A WTRU may determine other transmission characteristics associated by the E-PDCCH candidate based on the identity/location of these resource elements, since the subset of resource elements including an E-PDCCH candidate may be defined and/or characterized by a number of parameters or qualities (e.g., aggregation level, number of E-CCEs, whether the E-CCEs are consecutive or distributed etc.), these qualities may also be considered E-PDCCH parameters)
As to claim 20he combination of Marinier, Shimezawa  and Lee specifically Marinier teaches wherein the scheduling unit of the frequency domain resource used  (Marinier [0126] frequency-localized mode of operation, the E-PDCCH region may be included in a set of contiguous resources in the frequency domain in order to maximize the benefit of channel-sensitive scheduling; and frequency-distributed mode of operation, the E-PDCCH region may be included in a set of non-contiguous resources in the frequency domain (and/or between time slots) to maximize the benefit of frequency diversity)
when the terminal device and the network device transmit the data channel is in a control region of a transmission resource, (Marinier [0060] [0071] Fig. 2, Fig. 4, an eNB may transmit one or more E-PDCCHs to one or more WTRUs, in a subset a subframes,  the E-PDCCH may be included in the PDSCH region of a subframe, for example, the E-PDCCH may occupy a set of resource elements defined by a RB Assignment in the frequency domain)
wherein the transmission resource is divided into the control region and a data region in time domain, and the control region and the data region comprise distinct time domain symbols (Marinier [0069] [0071] Fig. 4, transmission resources/Fig. 4, e-pdcch region and pdsch/data region; the E-PDCCH region may span the time between NStart and NEnd in the time domain, similarly PDSCH region span in time between NStart and NEnd in the time domain/Fig. 4)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, Shimezawa  and Lee and Papas 

As to claim 19 he combination of Marinier, Shimezawa  and Lee not teach wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located; and each bit in the bitmap corresponds to one bandwidth region.
Papas teaches wherein the first information field comprises a bitmap, and the bitmap is used to indicate the at least one bandwidth region in which the at least one frequency domain resource unit is located (Papas [0135] a LC-UE-specific higher-layer signaling in a form of an RRC (ASN.1) parameter is introduced and is referred to as SetS-SubBands, the parameter SetS-SubBands can include, for example, a bitmap of size NSBCSI bits where a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands, such as sub-bands for M-PDCCH transmission)
and each bit in the bitmap corresponds to one bandwidth region  (Papas [0135] a location of one-valued bits indicates sub-band indices associated with a set of allocated sub-bands)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Papas with the teaching of Marinier, Shimezawa  and Lee because Papas teaches that indicating one-valued bits to indicate sub-band indices associated with a set of allocated sub-bands would allow the LC UE to measures set S sub-bands corresponding to sub-bands configured for M-PDCCH transmissions thereby reducing a granularity of a wideband CQI or a sub-band CQI (Papas [0132] [0135])

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413